UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

SHANE MARTINEAU,

                              Plaintiff,

       -against-                                             9:17-CV-0983 (LEK/ML)

DARREL NEWELL, et al.,

                              Defendants.


                                   DECISION AND ORDER

I.     INTRODUCTION

       Pro se plaintiff Shane Martineau brings this lawsuit under 42 U.S.C. § 1983, alleging that

defendants Correction Officer Darrel Newell, Correction Officer Doug Baker, and Nurse

Administrator Sue Kinter violated Plaintiff’s civil rights while he was incarcerated at Clinton

County Jail. Dkt. No. 1 (“Complaint”). After this Court reviewed the Complaint’s sufficiency

under 28 U.S.C. §§ 1915(e)(2)(B) and 1915A, Dkt. No. 5 (“October 2017 Order”), and the

parties exchanged discovery, Defendants moved for summary judgment under Federal Rule of

Civil Procedure 56. Dkt. No. 28 (“SJ Motion”). Plaintiff filed a response in opposition. Dkt. No.

32 (“Response”).

       The Honorable Miroslav Lovric, United States Magistrate Judge, has reviewed these

filings and recommends that the Court: (1) deny Defendants’ SJ Motion as to Plaintiff’s

Fourteenth Amendment excessive force claim against Newell and Baker; and (2) grant

Defendants’ SJ Motion as to Plaintiff’s Fourteenth Amendment medical indifference claim

against Kinter. Dkt. No. 36 (“Report-Recommendation”). Neither party has filed objections to

Judge Lovric’s Report-Recommendation. See generally Docket. The Court now adopts the

Report-Recommendation with a minor emendation.
II.     STANDARD OF REVIEW

        Within fourteen days after a party has been served with a copy of a magistrate judge’s

report-recommendation, the party “may serve and file specific, written objections to the proposed

findings and recommendations.” Fed. R. Civ. P. 72(b); L.R. 72.1(c). If objections are timely

filed, a court “shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” 28 U.S.C. § 636(b).

However, if no objections are made, or if an objection is general, conclusory, perfunctory, or a

mere reiteration of an argument made to the magistrate judge, a district court need review that

aspect of a report-recommendation only for clear error. Barnes v. Prack, No. 11-CV-857, 2013

WL 1121353, at *1 (N.D.N.Y. Mar. 18, 2013); Farid v. Bouey, 554 F. Supp. 2d 301, 306–07

(N.D.N.Y. 2008), abrogated on other grounds by Widomski v. State Univ. of N.Y. at Orange,

748 F.3d 471 (2d Cir. 2014); see also Machicote v. Ercole, No. 06-CV-13320, 2011 WL

3809920, at *2 (S.D.N.Y. Aug. 25, 2011) (“[E]ven a pro se party’s objections to a Report and

Recommendation must be specific and clearly aimed at particular findings in the magistrate’s

proposal . . . .”). “A [district] judge . . . may accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.” § 636(b).

III.    DISCUSSION

        Neither party filed objections to the Report-Recommendation. See generally Docket.

Accordingly, the Court has reviewed the Report-Recommendation for clear error, and it finds

none. Therefore, the Court adopts the Report-Recommendation with the following alteration.

        In laying out the two-prong test governing medical indifference claims, Judge Lovric

correctly stated that “[p]retrial detainees ‘receive protection against mistreatment at the hands of

prison officials under . . . the Due Process Clause of the Fourteenth Amendment’ rather than

under the cruel and unusual punishment clause of the Eighth Amendment.” R. & R. at 16

                                                    2
(quoting Darnell v. Pineiro, 849 F.3d 17, 29 (2d Cir. 2017)). Despite this, when Judge Lovric

addressed what mental state a plaintiff must show to successfully state a medical indifference

claim, he described the Eighth Amendment standard rather than the Fourteenth Amendment

standard. R. & R. at 17 (quoting the old requirement in Salahuddin v. Goord, 467 F.3d 263 (2d

Cir. 2006) that “the charged official act or fail to act while actually aware of a substantial risk

that serious inmate harm will result,” rather than the new requirement from Darnell that

“‘deliberate indifference’ . . . can be defined subjectively (what a person actually knew, and

disregarded), or objectively (what a reasonable person knew, or should have known)”).

       However, because Judge Lovric found that Plaintiff had failed to establish a genuinely

disputed issue of material fact on both prongs of the medical indifference analysis, R. & R. at 17,

and the Court finds no clear error in this conclusion, the minor misstatement of the applicable

law does not change the result of this case. See Valdiviezo v. Boyer, 752 F. App’x 29, 32 (2d

Cir. 2018) (summary order) (“Although the district court analyzed the delay claim under the

wrong amendment, its dismissal of the claim was nonetheless correct. For Fourteenth

Amendment claims, this Court applies the same standard as the Eighth Amendment to determine

whether an alleged action is objectively serious enough to be a constitutional violation.”);

Howard v. Brown, No. 15-CV-9930, 2018 WL 3611986, at *4 (S.D.N.Y. July 26, 2018)

(“Howard’s claims fail under the objective prong under either [the Eighth or Fourteenth]

amendment, so there is no need to analyze the deliberate-indifference prong.”). Therefore, the

Court adopts the Report-Recommendation’s conclusion that Plaintiff’s medical indifference

claim cannot survive summary judgment.

IV.    CONCLUSION

       Accordingly, it is hereby:



                                                  3
       ORDERED, that the Report-Recommendation (Dkt. No. 36) is APPROVED and

ADOPTED except for the description of the medical indifference standard under the Fourteenth

Amendment; and it is further

       ORDERED, that Defendants’ Motion for Summary Judgment (Dkt. No. 28) is

GRANTED as to Plaintiff’s Fourteenth Amendment medical indifference claim against Kinter

and DENIED as to Plaintiff’s Fourteenth Amendment excessive force claim against Newell and

Baker; and it is further

       ORDERED, that the Clerk terminate Defendant Kinter from this action; and it is further

       ORDERED, that the Clerk serve a copy of this Decision and Order on all parties in

accordance with the Local Rules.



       IT IS SO ORDERED.




DATED:         November 12, 2019
               Albany, New York

                                           LAWRENCE E. KAHN
                                           United States District Judge




                                              4
